Citation Nr: 1811894	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for gastrointestinal disorder, to include diarrhea and irritable bowel syndrome (IBS), to include as a medically unexplained chronic multisymptom illness occurring in Persian Gulf War Veterans.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Veteran was afforded a videoconference hearing before the undersigned, and a transcript has been associated with the claims file. 

The Board notes that during the October 2017 hearing, the Veteran withdrew his claim of entitlement to service connection for chronic fatigue syndrome.


FINDING OF FACT

The competent, credible evidence of record reflects that the Veteran has a chronic diarrhea with IBS, which is presumed due to service in Southwest Asia during the Persian Gulf War.


CONCLUSION OF LAW

The criteria for service connection for chronic diarrhea with IBS have been met. 38 U.S.C. §§ 1101, 1110, 1117, 1118, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. The Board is granting in full the benefit sought as it pertains to entitlement to service connection for chronic diarrhea with IBS. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with the claim, such error was harmless and will not be further discussed. 

II. Legal Criteria & Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C. § 1154 (a).

Service connection is warranted pursuant to 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 if a Veteran presents evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317 (a).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service-connection.

The Veteran's DD form 214 reflects that he received, among other medals, the overseas service ribbon, the Southwest Asia service medal with bronze service star and an expert infantry badge, that his military occupational specialty was infantryman, and that he had four years and 24 days of foreign service. Furthermore, the Veteran testified during his October 2017 hearing that he was on the front lines during Operation Desert Storm as part of a mechanized infantry unit. Thus, the evidence supports a finding that the Veteran is a Persian Gulf Veteran.

The Veteran was afforded a VA examination in February 2013. The examiner reviewed the entire claims file, and confirmed the Veteran's diagnosis of chronic diarrhea. The Veteran reported his diarrhea started 15 or 16 years prior to the examination, at a rate of 3 times per week. The Veteran also reported he was diagnosed with IBS, and that his condition has worsened. The examiner indicated that continuous medication is required for the Veteran's intestinal conditions. However, no etiological opinion was provided, though the Board notes that the examiner did not deny causality.

In April 2015, a VA etiological opinion, without physical examination was obtained. Review of the Veteran's claims file was conducted. The examiner conceded that a diagnosis of IBS has appeared in the Veteran's treatment records, but that he did not see diagnostic testing confirming the diagnosis. However, the diagnosis of chronic diarrhea was confirmed. The examiner further opined that there was no evidence to indicate the Veteran meets the criteria for a diagnosis of IBS. He explained that a colonoscopy and endoscopy were normal, and that the medical record fails to show that specific "Rome" or "Manning" medical criteria for IBS have been met.  Furthermore, the examiner stated that he is unable to provide an opinion as to the cause of the Veteran's diarrhea without resorting to mere speculation because there are multiple potential etiologies. 

In July 2014, a statement of the case was issued, denying service connection for IBS, which was also claimed as diarrhea. As part of the justification for the denial, it was stated that the Veteran's service treatment records are negative for complaints of diarrhea or IBS. The Board finds this statement to be factually incorrect. A review of the Veteran's service treatment records shows that in December 1987, the Veteran complained of stomach aches and "runs," noted as diarrhea. Therefore, the Board finds that the Veteran has both an in-service and a current diagnosis of diarrhea.  Furthermore, review of the Veteran's VA medical records shows that the Veteran also has a current diagnosis of IBS. Indeed, in March 2016, the Veteran's diagnosis of IBS was confirmed.

Further review of the Veteran's medical records reflects that the Veteran was being seen by a VA nurse practitioner since his return from Operation Desert Storm in 2001 for his diarrhea and fecal incontinence issues. This is the same nurse practitioner who diagnosed the Veteran with IBS. See March 2016 VA medical records. In a follow-up consultation the veteran reported having five to six loose stools per day, unless he does not eat.  The Veteran has also been noted to take Lomotril to control his symptoms. 

The Board takes note of a statement received in August 2013 from the Veteran's ex-wife, who stated that since she had known the Veteran, he had recurring and frequent bouts of diarrhea. She further stated that any stressor increases the frequency, and that his symptoms have such a rapid onset, that he has to carry Imodium on him at all times. She also stated that an increased fiber diet has not helped the Veteran, and that in fact, his life has been affected significantly as his activities and the places he can go are limited. The Board notes that while this note was signed as a lay statement, the Veteran conveyed in sworn testimony that his ex-wife is a nurse practitioner. Therefore, the Board finds the above to be medical, probative evidence. 

As previously noted, the Veteran was afforded a videoconference hearing in October 2017 before the undersigned. The Veteran testified that his IBS had its onset prior to April 1992, and that he began treating his condition with over the counter medications. He explained that after his marriage to his ex-wife, who is  a nurse practitioner, he again sought treatment from VA, and was diagnosed formally with IBS. The Veteran described the difficulty of daily life with IBS, including necessary precautionary steps when in public and the sense of embarrassment that can result from accidents. 

The Board finds that the record indicates the onset of chronic diarrhea while the Veteran was deployed overseas. Not only is the Veteran competent to report signs and symptoms of the claimed disability, service treatment records show complaints of diarrhea in service. See Gutierrez, 19 Vet. App. at 8-9. Further, the Veteran has an uncontested diagnosis of chronic diarrhea, and while the VA examinations of record are conflicted as to the Veteran's IBS, an April 2016 VA nurse practitioner diagnosed IBS. Furthermore, the record contains credible testimony, from VA medical staff who have treated him since 2001 for chronic diarrhea, as well as from his ex-wife and from the Veteran himself showing continuous symptomatology since service. Thus, the evidence establishes that the Veteran has chronic diarrhea with IBS that had its onset during his period of service in Southwest Asia.

Irritable bowel syndrome is a functional gastrointestinal disorder that constitutes a medically unexplained chronic multisymptom illness within the meaning of 38 C.F.R. § 3.317 and thus a chronic qualifying disability under 38 U.S.C. § 1117. 

The final requirement that must be met is that the symptoms of the qualifying disability became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021. 38 C.F.R. § 3.317 (a)(i). As previously noted, the evidence shows that the Veteran had in-service manifestations of diarrhea. Further, the Veteran received an April 2016 diagnosis of IBS, associated with debilitating symptoms. Thus, the final element required to establish service connection for Gulf War Syndrome is met. 

As there is no affirmative evidence that the disability was not incurred during the Veteran's service in Southwest Asia, service connection for chronic diarrhea with IBS is warranted on a presumptive basis in accordance with the provisions of 38 U.S.C. § 1117. See 38 C.F.R. § 3.317 (a)(7).


ORDER

Service connection for chronic diarrhea with IBS is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


